Citation Nr: 1221707	
Decision Date: 06/21/12    Archive Date: 07/02/12	

DOCKET NO.  04-38 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted service connection and a 30 percent evaluation for posttraumatic stress disorder, effective from July 24, 2003, the date of receipt of the Veteran's claim.

In September 2007, the Veteran's case was remanded to the RO for additional development.  Subsequent to that remand, the Board, in a decision of December 2009, denied entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder.

In a Memorandum Decision of September 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's December 2009 decision denying entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, and, in so doing, remanded the Veteran's case to the Board for action consistent with the Memorandum Decision.  

Based upon an Informal Hearing presentation of May 2012, it would appear that, in addition to the issue currently before the Board, the Veteran seeks entitlement to service connection for gastroesophageal reflux disease and "arthritis."  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



REMAND

The aforementioned Court decision indicated that the provisions of Mauerhan v. Principi, 16 Vet. App. 436 (2002) were not properly applied.  It was further indicated that there was not a complete discussion of evidence favorable to the Veteran.

In reviewing the Veteran's file, the Board notes that, since the time of the aforementioned Board decision in December 2009, there have been added to the Veteran's claims folder additional records pertinent to his claim, records which were, apparently, not in the Veteran's file at the time of the Board's decision and of which the Board did not have notice.  Included in that evidence is a VA record of hospitalization covering the period from February to March 2005, noting an "exacerbation" of posttraumatic stress disorder symptomatology, and assigning a Global Assessment of Functioning Score of 41.  Also included is a report of a VA psychiatric examination dated in June 2005, reflecting a diagnosis of posttraumatic stress disorder, with an accompanying Global Assessment of Functioning Score of 55.  Significantly, and as noted above, neither of the aforementioned records appear to have been part of the Veteran's claims folder at the time of the Board's 2009 decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board additionally observes that, since the time of its December 2009 decision, there have been added to the Veteran's file VA outpatient records showing continued treatment (up to and including December 2010) for service-connected posttraumatic stress disorder.  Significantly, those records have not yet been considered in the context of the Veteran's claim for an initial evaluation in excess of 30 percent for posttraumatic stress disorder.  Currently, there exists no written waiver (as required by regulation) of the Veteran's right of initial review by the RO of the aforementioned evidence.  See 38 C.F.R. § 20.1304(c) (2011).  Accordingly, the evidence in question must be returned for initial RO consideration.  

Finally, a review of the record would appear to indicate that the Veteran last underwent a VA psychiatric examination for the purpose of determining the severity of his service-connected posttraumatic stress disorder in September 2008, at this point, almost four years ago.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA psychiatric examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2010, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder.  Given that the Veteran's last three VA examinations have been conducted by the same VA psychologist, the examination in question should be conducted by a psychiatrist who has not heretofore seen or examined the Veteran.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, and in accordance with the latest AMIE worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected posttraumatic stress disorder.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrected procedures at once.  

4.  The RO/AMC should then readjudicate the Veteran's claim for an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder.  This adjudication should specifically include consideration of the aforementioned evidence (including the previously-referenced VA record of hospitalization covering the period from February to March 2005, the VA psychiatric examination conducted in June 2005, and additional VA treatment records received subsequent to the issuance of a Supplemental Statement of the Case in September 2009).  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the aforementioned SSOC in September 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



